FILED
                             NOT FOR PUBLICATION
                                                                              NOV 10 2015
                      UNITED STATES COURT OF APPEALS                   MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                           No. 13-55662

                Plaintiff - Appellee,               D.C. No. 3:10-cv-01307-MMA-
                                                    BGS
  v.

DAVID MEDNANSKY, individually and
MARTINE MEDNANSKY, individually.                    ORDER

                Defendants - Appellants.


Before: THOMAS, Chief Judge and HAWKINS and McKEOWN, Circuit Judges.

       The memorandum disposition filed on September 4, 2015, 2015 WL

5167842, is amended as follows:

       On page 2, line 13, the text <83.3(g)(1)> is deleted and replaced with

<83.3(f)(1)>.

       The panel has voted to deny the petition for rehearing.

       The full court has been advised of the petition for rehearing en banc and no

judge of the court has requested a vote on whether to rehear the matter en banc.

Fed. R. App. P. 35. Appellant’s petition for rehearing en banc is denied.

       No further petitions shall be entertained.